Case 20-03142-KRH         Doc 22    Filed 02/08/21 Entered 02/08/21 17:22:24        Desc Main
                                   Document      Page 1 of 3


David G. Barger (VSB No. 21652)
Thomas J. McKee, Jr. (VSB No. 68427)
J. Gregory Milmoe (admitted pro hac vice)
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, Virginia 22102
Telephone: (703) 749-1300
Fax:        (703) 749-1301
Email: mckeet@gtlaw.com

Counsel to ULX Partners, LLC and UnitedLex Corp.

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


In re:
                                                             Chapter 7
LECLAIRRYAN PLLC,
                                                             Case No. 19-34574 (KRH)
                Debtor.

Lynn L. Tavenner, as Chapter 7 Trustee,

                Plaintiff,

vs.
                                                             Adv. Pro. No. 20-03142-KRH
ULX Partners, LLC and UnitedLex Corporation,

                Defendants.


            DEFENDANTS’ SUPPLEMENTAL DESIGNATION OF RECORD
      WITH RESPECT TO THEIR MOTION TO WITHDRAW THE REFERENCE AND
           IN RESPONSE TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                   MOTION TO WITHDRAW THE REFERENCE

         Defendants ULX Partners, LLC and UnitedLex Corporation, by counsel and pursuant to

Local Bankruptcy Rule 5011-1(C), designate the following additional portions of the record with

respect to their Motion to Withdraw the Reference and Memorandum in Support Thereof that was

filed on January 11, 2021 [Docket No. 13] and their Reply Memorandum in Support of Their

Motion to Withdraw the Reference that was filed on February 8, 2021 in response to Plaintiff’s
Case 20-03142-KRH         Doc 22    Filed 02/08/21 Entered 02/08/21 17:22:24        Desc Main
                                   Document      Page 2 of 3



Opposition to Defendants’ Motion to Withdraw the Reference that was filed on January 25, 2021

[Docket No. 19]:

BANKRUPTCY PROCEEDING NO. 19-34574 (KRH)

       (i)    Transcript of Hearing held on December 19, 2019 at 1:05 p.m. [Docket No. 743].

Dated: February 8, 2021                 Respectfully submitted,


                                          /s/ Thomas J. McKee, Jr.
                                        David G. Barger (VSB No. 21652)
                                        Thomas J. McKee, Jr. (VSB No. 68427)
                                        J. Gregory Milmoe (admitted pro hac vice)
                                        Greenberg Traurig, LLP
                                        1750 Tysons Boulevard, Suite 1000
                                        McLean, Virginia 22102
                                        Telephone: (703) 749-1300
                                        Fax:        (703) 749-1301
                                        Email: mckeet@gtlaw.com

                                        Counsel to Defendants
Case 20-03142-KRH        Doc 22     Filed 02/08/21 Entered 02/08/21 17:22:24            Desc Main
                                   Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of February 2021, I served a true and correct copy of
the foregoing document via the Court’s CM/ECF filing system upon:

                                      Erika L. Morabito, Esq.
                                      Brittany J. Nelson, Esq.
                                      FOLEY & LARDNER LLP
                                      3000 K Street, NW, Suite 600
                                      Washington, DC 20007-5109
                                      emorabito@foley.com
                                      bnelson@foley.com

                                      Special Counsel to Lynn L. Tavenner, Chapter 7 Trustee


                                                     __/s/ Thomas J. McKee, Jr.____________
                                                     Thomas J. McKee, Jr. (VSB No. 68427)
                                                     Greenberg Traurig, LLP
                                                     1750 Tysons Boulevard, Suite 1000
                                                     McLean, Virginia 22102
                                                     Telephone: (703) 749-1300
                                                     Facsimile: (703) 749-1301
                                                     Email: mckeet@gtlaw.com

                                                     Counsel to Defendants
